REVERSE the order granting the motion to dismiss AND
                     REMAND for proceedings consistent with this order.




                     PARRAGUIRRE, J., concurring:
                                 For the reasons stated in the SFR Investments Pool 1, LLC v.
                     U.S. Bank, N.A.,   130 Nev. , 334 P.3d 408 (2014), dissent, I disagree
                     that respondent lost its lien priority by virtue of the homeowners
                     association's nonjudicial foreclosure sale. I recognize, however, that SFR
                     Investments is now the controlling law and, thusly, concur in the
                     disposition of this appeal.



                                                                 Parraguirre



                     cc: Hon. Jerry A. Wiese, District Judge
                          Law Offices of Michael F. Bohn, Ltd.
                          Akerman LLP/Las Vegas
                          Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    .Cesp